Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2022 has been entered.
Claims 1-9 are pending and currently under consideration. 

Withdrawn Objections and/or Rejections
The rejections of claims 1-2 under 35 USC § 112 (b) is withdrawn in view of the amended claims. 

Information Disclosure Statement
The information disclosure statement filed on 11/08/2022 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to this communication. 


Claim Rejections under 35 USC § 112 (a)

(i). The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(ii). Claims 1-3, 5, and 7-9 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 

To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  

Claim 1 is drawn to a chimeric peptide comprising a first peptide linked to a second peptide, wherein the first peptide comprises an amino acid sequence of at least 60.8% sequence homology to SEQ ID NO: 7 and specifically binds to NKG2D receptor; and the second peptide comprises an amino acid sequence of at least 80% homology to SEQ ID NO: 5 and binds to IL2            
                β
                γ
            
         receptor subunit. With respect to the second peptide, claim 1 recites a partial structural limitation in the form of sequence identity to SEQ ID NO: 5. Claims 2-3, 5, and 7-9 depend from claim 1. The claims encompass a genus of the second peptides and thus the chimeric peptides with partial structural features.

The specification discloses IL-2-linked to OMCP (Table A; Example 1-6) and NKG2D-targeted delivery of an IL-2 (Example 1). The specification discloses the amino acid sequences of SEQ ID NOS: 5 and 6 for IL-2 and mutants of IL-2, R38A, F42K, and C125S (page 34, paragraph [0084]; page 36, paragraph [0089]; page 70, paragraph [0166]).  However, such a disclosure is insufficient to support the broad genus of second peptides (cytokine receptor IL2βγ biding partners) recited in the claims. The specification does not disclose a representative number of the second peptides that comprises an amino acid sequence of at least 80% homology to SEQ ID NO: 5 and binds to the IL2 βγ receptor subunit. The sequence search reveals that the mutants of human IL-2 of SEQ ID NO: 5, R38A, F42K, and C125S disclosed in the instant specification shares at least 97.7% sequence identity to the amino acid sequence of SEQ ID NO: 5.  

Vas-Cath Inc. v Mahurkar, 19 USPQ2d 1111 (Fed. Cir.1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purpose of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). Adequate written description requires more than a mere statement that it is part of the invention are reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir.1991).

An adequate written description of a chemical invention “requires a precise definition, such as by structure, formula, chemical name, or physical properties." University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927 (Fed. Cir.2004); Regents of the Univ. of Cal. V. Eli Lilly & Co., Inc., 119 F.3d 1559, 1556 (Fed. Cir.1997); Fiers v. Revel, 984F.2d 1164, 1171 (Fed. Cir.1993). “A description of what a material does, rather than of what it is, usually does not suffice.” Rochester, 358F.3d at 923; Eli Lilly, 119 F.3d at 1568. In addition, possession of a genus “may be achieved by means of a recitation of a representative number of [compounds]…falling within the scope of the genus.” Eli Lilly, 119 F.3d at 1569. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus. See Rochester, 358 f. 3d at 927. 

For the reasons above, one skilled in the art would not recognize from the disclosure that Applicant was in possession of the genus of the second peptides and thus the instantly claimed chimeric peptides.

Claim Rejections under 35 USC § 112 (b) 
(i). The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

(ii). Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 3-9 are also rejected on the same basis. The basis for the rejection is set forth in the office action mailed on 03/24/2022.

Claim 2 recites a limitation, “from about 0.1 nM to about 100nM”. The language “from about … to about” does not define the metes and bounds of the limitation, rendering the claim indefinite.

Conclusion
No claims are allowed.  

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                             November 19, 2022